Case 1:17-cv-10432-DJC Document 63-1 Filed 12/17/18 Page 1 of 2

EXHIBIT 1
Case 1:17-cv-10432-DJC Document 63-1 Filed 12/17/18 Page 2 of 2

 

 

 

 

rhe S REPORT OF PERSONAL INJURY 7 + / <i
fiorily / (ON SSA PROPERTY) ae
ped —
1/| PASSENGER/PATRON [— | VESSEL EMPLOYEES
| / WONES Act)
(7! vesset (J) PARKINGLOT OF TERMINAL AREA = [_"] OTHER (Explain Below)

<7CeZz=

“Fae

 

 

NAME: «, SM@MER WS ires=

MAILING ADDRESS: SRS quemmtiitensiiisetion a
SS , ¢ ee ,
CITY: , ROO cee a CN Zit eee ~~ PHONE .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ea esata

Date of Births / fe Marital Stalus:.____. «= SSA Occupation: ae

Nearest relative/relationship: (To be fitted out by Passengare/Patrons only)

Names Address: es on

. © CAA fla :

DATE OF INJURY: f= fd TIME: WH. A Pi

LOCATION:

VESSEL: MV EACLE Tip# — _) Tatmina;_ Parking Lot: Bus #

Other:

Describe. tA  niury: ogcurred: 1 ‘ . ; regan -

2 "peel Ao AR Day igh, eds pee STE a!

Co 44 hs 4s Tis hj. thei 2 ce wt d poe trope th on

fight Maat Te Ferd dies, f-

Witness, Hany: i. J ea Tart | ts (Aéporled lo: - Date:

dD ; 7 .

Seecre injuries Hany! C raat Enel tay \ Te ai 4 —— £2 bre fi af ts a ada!

“s 2 a. uf , f
24 II te nye oe pest OF tee bees wate Se re
Was: ambulance caked? it YES, was injured party bansported to hospital? . HYES, hospilat name & address:
Fi ZS ) SOLER ple 3 eosy Bo AL ise

bia nerd party wae a ana as Io cause o! accident, H YES, what slatement ang to whom?

Did the employee return to work? LtYES- When

Additional remarks: _ = |
injured Seaman musi sign here: = Date: |

it injury was oy" Z is tobe signed by by Master of Veaset, atherwisa Agent, Manager or Supervisor.

wt - d

Si ne DL the ae ti fede ewtehadne Lt

hi “ia . * Position: sh aici oe |

 

RGUTING: While - Human Resources Ottice
